12-13; 12-2906; 13-2383
         Lin; Tsuo; Liu v. Holder

                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 28th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       ____________________________________
12
13       CUI PING LIN, AKA JULIA CHAN                                 12-13
14       v. HOLDER
15       A079 408 096
16       ____________________________________
17
18       BAO TSAI TSUO, AKA YONG CHENG,                               12-2906
19       AKA BO CAI CAO, AKA BAO CHAI CAO
20       v. HOLDER,
21       A072 971 385
22       ____________________________________
23
24       XUE FANG LIU v. HOLDER,                                      13-2383
25       A077 322 243
26       ____________________________________
27
28                UPON DUE CONSIDERATION of these petitions for review of

29       Board of Immigration Appeals (“BIA”) decisions, it is hereby


         07162014-B3-3-5
 1   ORDERED, ADJUDGED, AND DECREED that the petitions for review

 2   are DENIED.

 3           Each of these petitions challenges a decision of the

 4   BIA that denied a motion to reopen.        The applicable

 5   standards of review are well established.        See Jian Hui Shao

 6   v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).

 7           Petitioners, all natives and citizens of China, filed

 8   motions to reopen based on claims that they fear persecution

 9   because they have had one or more children in violation of

10   China’s population control program.        For largely the same

11   reasons as this Court set forth in Jian Hui Shao, 546 F.3d
12   138, we find no error in the agency’s determinations that

13   the petitioners failed to demonstrate either materially

14   changed country conditions that would excuse the untimely

15   and number-barred filing of their motions or their prima

16   facie eligibility for relief as to their family planning

17   claims.           See id. at 158-72.

18           We also find no error in the agency’s conclusions that

19   petitioners failed to demonstrate their prima facie

20   eligibility for relief based on their religious practices.

21   See id. at 169-74.

22



     07162014-B3-3-5                        2
1            For the foregoing reasons, these petitions for review

2    are DENIED.       As we have completed our review, any stay of

3    removal that the Court previously granted in these petitions

4    is VACATED, and any pending motion for a stay of removal in

5    these petitions is DISMISSED as moot.       Any pending request

6    for oral argument in these petitions is DENIED in accordance

7    with Federal Rule of Appellate Procedure 34(a)(2), and

8    Second Circuit Local Rule 34.1(b).

 9                                   FOR THE COURT:
10                                   Catherine O’Hagan Wolfe, Clerk
11
12
13




     07162014-B3-3-5                   3